Citation Nr: 1010438	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for residuals from 
surgeries to address bilateral ectopic pregnancies.

2.  Entitlement to a compensable rating for urticaria.

3.  Entitlement to a rating in excess of 10 percent for 
depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1980 to 
September 2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision.

The Veteran raised a claim for a total rating based on 
individual unemployability in her substantive appeal from of 
June 2006.  Also, the issues of entitlement to service 
connection for urinary incontinence secondary to the loss of 
creative organs and entitlement to a rating in excess of 10 
percent for a scar were raised in the February 2010 brief 
presentation that was filed by the Veteran's representative. 
None of these issues has been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over the issues, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Veteran initially filed a claim seeking 
service connection for a number of disabilities upon leaving 
service in 2004.  Her claim was adjudicated by the RO and 
service connection was granted for, among other disabilities, 
urticaria (rated as non compensable), for residuals of an 
ectopic pregnancy (rated as non compensable), and for 
depression (assigning a 10 percent rating).  The Veteran 
disagreed with the ratings assigned for these three 
disabilities, and she eventually perfected her appeal of them 
to the Board.

The Board received the Veteran's claims file in March 2007 
and immediately transferred her case to her representative 
for comment.  For reasons which are unclear, the Veteran's 
representative did not return the file to the Board until 
February 2010.  

The representative has argued in part that a remand is 
required because the treatment records in the claims file are 
out of date, and requested that the Board remand the 
Veteran's claim to obtain current treatment records so as to 
ascertain the current nature and severity of each of the 
Veteran's three disabilities.

Unfortunately, a remand is required because the most recent 
treatment records for the Veteran were obtained in May 2006, 
and the most recent VA examinations were conducted in 
September 2004.  These records are simply to old allow the 
Board to evaluate the Veteran's current level of disability.  
As such, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that:
*	informs her of the information and 
evidence necessary to substantiate her 
claim; 
*	informs her about what evidence, if 
any, she is to submit;
*	informs her about what evidence VA 
will obtain with respect to her claim; 
*	informs her how effective dates and 
disability ratings are formulated; and
*	asks her to identify any private 
medical treatment (including emergency 
room visits) she has received since 
separating from service, and if any is 
identified, to provide the necessary 
releases to obtain the records.

2.  Obtain VA treatment records from May 
2006 to the present.
  
3.  Once the requested development has 
been completed, schedule the Veteran for 
a VA gynecological examination.  The 
examiner should be provided with the 
Veteran's claims folder.  The examiner 
should specifically determine whether the 
removal of the Veteran's fallopian tubes 
to address several ectopic pregnancies 
caused any residual symptoms (such as 
painful cramps, intermittent pain, 
abdominal tenderness, or involuntary 
urinary incontinence).  If it is 
determined that there are residual 
symptoms, the examiner should indicate 
whether a) no treatment is required to 
control the symptoms; b) whether 
continuous treatment is required to 
control the symptoms; or c) whether the 
symptoms cannot be controlled, even with 
continuous treatment. 

4.  Schedule the Veteran for an 
examination to determine the current 
nature and severity of her urticaria.  
The examiner should determine the 
frequency of urticaria attacks, and 
should indicate if there is ever 
laryngeal involvement from any of the 
attacks.  The examiner should also 
address the effectiveness of the 
Veteran's medication in 
suppressing/preventing urticaria attacks.

5.  Schedule the Veteran for a VA 
psychiatric examination to evaluate the 
current nature and severity of her 
depression.  The examiner should be 
provided with the Veteran's claims file 
and should fully review it; any opinion 
should be supported by a complete 
rationale.  The examiner should 
specifically address whether, and, if so, 
to what extent, the Veteran's depression 
impairs her occupational and/or social 
functioning.

6.  Then, readjudicate the Veteran's 
claim.  If any of the benefits sought are 
not granted, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



